Case 1:21-cv-04508-EK-TAM Document 5-1 Filed 08/19/21 Page 1 of 1 PagelD.#:.aé06

Index #:
AFFIDAVIT OF MAILING
UNITED STATES DISTRICT COURT CoutDate-—_
EASTERN DISTRICT OF NEW. YORK Date Filed:_ Ss August14,2021
File No.:

ATTORNEY{S} RUBENSTEIN & RYNECKI, ESQS PH: (718) 522-1020
16 COURT ST., STE. 1717 BROOKLYN, NY¥ 11241

 

Vera McLean, as Administrator of the Estate of Charles McLean, an on behalf of his infant children, L.K.M. AND S.K.M.

VS Plaintiff(s)/Petitioner(s)

United States of America, United States Postal Service and Kevin Roger Claxton

Defendani(s)/Respondent(s}
STATE OF NEW YORK, COUNTY OF NASSAU SS-.:
Jeanine Fitzpatrick . being duly sworn deposes and says: Deponent is not a party herein, is over 18 years
of age and resides in the State of New York.

 

On August 18, 2021 , deponent completed service by placing a copy of the

Summons in a Civil Action and Jury Trial Demanded Compiaint
Civil Cover Sheet

 

ina 1st Class postpaid properly addressed envelope marked “Personal and Confidential” which was deposited in an official
depository under the exclusive care and custody of the United States Post Office in the State of New York,

 

 

addressed to Attorney General o/b/o United States of America
at Constitution Avenue & 10th Street NW, Washington , DC 20530
X This mail was sent by Certified Mail and/or RRR receipt No. 702103500001 72208284

 

 

 

 

 

 

Adigust 18, 2021 ;
Denise Bedell Henpe FitzpStrick
Notary Public - State of New York
No. 01BE8091831; Qualified in Nassau County Jobi 2119660
My Commission Expires MAY 5, 2023 Cust.File #

INTER County Juoicu. Services, LLC, 6851 JericHo TURNPIKE, Sure 180, Syosset, NY 11791 LICENSE # 1371771
